Opinión disidente emitida por el
Juez Asociado Señor Rebollo López.
Una somera lectura de la, aparentemente “inofensiva”, Resolución que emite una mayoría de los integrantes del Tribunal en el día de hoy —mediante la cual, so color de la “premura y urgencia” que el asunto tiene, se remite al tribunal de instancia la solicitud de “auxilio de jurisdicción” *872que ante este Tribunal radicara el Partido Independentista Puertorriqueño (P.I.P.) y se dispone que el foro de instancia resuelva el planteamiento contenido en la misma en el tér-mino de cinco (5) días— nos hace recordar varios “refranes populares”; los cuales resultan curiosamente aplicables a la presente situación.
La determinación mayoritaria que hoy se hace por el Tribunal constituye, a nuestro juicio, aviso suficiente para el “buen entendedor” —aquél para quien "con pocas pala-bras basta”— de que la mayoría de los integrantes del Tribunal, con toda probabilidad, ya decidió declarar inconsti-tucional la Ley Núm. 49 de 2 de agosto de 1994 (16 L.P.R.A. see. 956 et seq.), conocida como la Ley Habilita-dora del Referéndum sobre Enmiendas a la Constitución de Puerto Rico de 1994 (en adelante Ley Habilitadora del Referéndum de 1994) y/o enmendar judicialmente la misma a su antojo, y que todo lo que falta es meramente que la Mayoría plasme por escrito dicha determinación mayoritaria.
Realmente no cabe otra inferencia o interpretación de la acción mayoritaria ya que, de la Mayoría entender lo con-trario, no hubiera “acogido” la referida moción en auxilio de jurisdicción. Esto es, la Mayoría meramente hubiera despachado con un simple, y fundamentado, no ha lugar dicha improcedente solicitud y/o le hubiera indicado, si acaso, al P.I.P. que radicara, en el momento oportuno, su “queja o querella” ante la Comisión Estatal de Elecciones, conforme lo establecen los artículos pertinentes de la vi-gente Ley Electoral de Puerto Rico.
Ello así ya que, examinada la solicitud de “auxilio de jurisdicción” radicada por el P.I.P. desde una perspectiva correcta y objetiva, salta a la vista y hiere la retina que dicha solicitud no sólo es una totalmente carente de méri-tos sino que no es otra cosa que una queja, prematura y altamente especulativa, sobre la forma y manera en que la Comisión Estatal de Elecciones habrá de llevar a cabo, se-*873gún lo presume el P.I.P., su labor durante el período pre referéndum.
¿Por qué razón la mayoría del Tribunal, en lugar de in-currir en este transparente error, sencillamente no re-suelve, de una vez y por todas, el caso? Esto es, ¿por qué no publican y certifican en estos momentos una Opinión del Tribunal declarando inconstitucional la citada Ley Núm. 49. La contestación es relativamente sencilla', no resulta fá-cil para la mayoría de este Foro salvar el obstáculo de la ausencia o falta de jurisdicción del Tribunal para así ha-cerlo en esta etapa de los procedimientos.
Ello constituye un verdadero “dolor de cabeza” para la Mayoría. Como se dice popularmente, habría “que hilar bien fino” para que el Tribunal, en estos momentos, se abro-gara jurisdicción sobre el asunto y procediera a declarar, y decretar, que la citada Ley Habilitadora del Referéndum de 1994 es inconstitucional. Dicha actuación, aún para la mayoría de este Tribunal, resulta ser demasiada osada.
I
Es de público conocimiento, dada la masiva publicidad que ha recibido el asunto, que ante el Tribunal Superior de Puerto Rico, Sala de San Juan, se radicaron varias deman-das —contra el Estado Libre Asociado, la Comisión Estatal de Elecciones, y la Compañía de Turismo de Puerto Rico— en las cuales se alegó, en síntesis y en lo pertinente, que la citada Ley Núm. 49 es inconstitucional por diversos moti-vos; razón por la cual se solicitó del foro de instancia una determinación a esos efectos y una orden prohibitiva de la ejecución de la referida Ley.
El tribunal de instancia, luego de la celebración de una vista, consolidó todas las demandas radicadas y le concedió término al Estado para que mostrara causa por la cual dicho foro no debía determinar que al mencionado “refe-réndum” le es aplicable las disposiciones del Art. 8.001 de *874la Ley Electoral de Puerto Rico, 16 L.P.R.A. sec. 3351; ello en virtud de las disposiciones del Art. 5 de la propia Ley Núm. 49, ante, 16 L.P.R.A. sec. 956d. El Estado cumplió con lo ordenado.
Mediante “resolución y orden”, de 17 de agosto de 1994, el tribunal de instancia resolvió que las disposiciones del referido Art. 8.001 de la vigente Ley Electoral.de Puerto Rico, efectivamente le son aplicables al “referéndum” a ser celebrado el 6 de noviembre de este año. En consecuencia, le ordenó a la Comisión Estatal de Elecciones que nom-brara una “Junta de Anuncios”, para la cual provee dicho artículo de ley, con el propósito de que “ésta [Junta] pueda EVALUAR la necesidad de publicación de todo anuncio gu-bernamental hasta el día del Referéndum”. Caso Núm. CE-94-588, Exhibit I, pág. 00007.
Esto es, el tribunal de instancia, no obstante posponer la decisión sobre el asunto principal planteado, el de la cons-titucionalidad de la Ley Habilitadora del Referéndum de 1994, entendió procedente, en el entretanto, prohibir que el Estado publicara anuncios sin el permiso y consenti-miento de la Junta de Anuncios que crea la vigente Ley Electoral de Puerto Rico; tal y como si se tratara de una elección general. Nada más y nada menos.
Inconformes, acudieron ante este Tribunal —vía certio-rari— tanto los codemandados Estado Libre Asociado de Puerto Rico como la Compañía de Turismo de Puerto Rico en revisión de la mencionada determinación interlocutoria. En síntesis, plantearon que había errado el tribunal de instancia al aplicar, al “referéndum” en controversia, las disposiciones del citado Art. 8.001 de la Ley Electoral de Puerto Rico, el cual, sostienen, únicamente es aplicable a una elección general.
Mediante Resolución de 19 de agosto de 1994, una Sala Especial de Verano(1) consolidó ambos recursos y, a los fi*875nes de evaluar los mismos, le concedió término a todas las partes “para que se expresen sobre estos recursos”. Id. En cumplimiento de esta Resolución han comparecido tanto las partes demandantes recurridas como las partes deman-dadas peticionarias.
Así las cosas, el codemandante RI.R, y dentro de la com-parecencia que presentara, radicó una solicitud de “auxilio de jurisdicción”. En la misma, en síntesis y en lo perti-nente, solicitó de este Tribunal que emitiera una orden, o injunction preliminar, paralizando la campaña de publici-dad educativa que, en cumplimiento de la citada Ley Núm. 49, entiende dicho partido político que llevará a cabo la Comisión Estatal de Elecciones en el período pre referéndum.
Expuso el P.I.P., en apoyo de tan inusitada, prematura, e improcedente solicitud, lo siguiente:
[E]l mensaje que habrá de comunicar la Comisión Estatal de Elecciones en su llamada camparía de “orientación”sobre el con-tenido de las enmiendas va dirigido a promover que el electo-rado acuda a votar a favor de las enmiendas propuestas. Esto es así particularmente en vista de la negativa gubernamental de financiar públicamente a los partidos políticos principales que interesan comunicar un mensaje en contra de la aprobación de las enmiendas. En ausencia de financiamiento para los partidos políticos, la C.E.E. saturará los medios con cerca de $2,000,000 en anuncios en dos meses, ahogando las voces que, tenues por falta de fondos suficientes, se podrán oponer a la aprobación de las enmiendas. Aunque el Presidente de la C.E.E. no tenga la intención de favorecer ni desfavorecer ninguna posición o en-mienda, su interpretación supuestamente “neutral” le hace cóm-plice de un partido de gobierno que por medio de la Ley Habi-litadora ha pretendido monopolizar abusivamente el mercado de las ideas con saturación de anuncios pagados con fondos públicos a favor de acudir a las urnas a “votar por” las enmien-das, a la vez que se niega a facilitar el saludable debate de las ideas que necesita la democracia mediante el financiamiento público de las campañas de la oposición. (Enfasis suplido y en el original.) Caso Núm. CE-94-588, Parte II, Oposición a recursos de certiorari y solicitud en auxilio de jurisdicción, pág. 7.
Aparte del hecho de que las expresiones antes transcri-*876tas constituyen un, gratuito e inmerecido, ataque a la inte-gridad y honestidad de los integrantes de la Comisión Es-tatal de Elecciones —en especial, al Presidente de dicha Comisión— resulta meridianamente claro que la solicitud que se hace es una errónea, prematura y totalmente carente de méritos.
En primer lugar, resulta ser diáfanamente claro que la Comisión Estatal de Elecciones tiene la obligación legal de promover la participación de todo elector debidamente ca-lificado en todos y cada uno de los comicios o sufragios que, mediante ley a esos efectos, se lleven a cabo y se celebren en Puerto Rico. Decir que una campaña educativa y orienta-dora, de parte de la Comisión, que tenga el propósito de “promover que el electorado acuda a votar”, en un referén-dum o plebiscito, necesariamente significa o conlleva que se está, ilegalmente, instando o motivando al electorado a votar “a favor” de uno u otro de los asuntos envueltos en los mismos resulta ser, a nuestra manera de ver las cosas, un absurdo tan grande que el mismo no merece comentario adicional.
Por otro lado, tal parece ser que la representación legal del Partido Independentista Puertorriqueño tiene el poder, o facultad, de la más absoluta clarividencia. Habrá notado el lector que, desde este momento o etapa de los procedi-mientos, el PI.P puede predecir con exactitud el “mensaje que habrá de comunicar la Comisión Estatal de Eleccio-nes” (énfasis suprimido y en el original, Caso Núm. CE-94-588, ante) en el futuro a la ciudadanía en general; lo cual le permite al P.I.P. “saber”, por adelantado, que “la C.E.E. saturará los medios [de comunicación] con cerca de $2,000,000 en anuncios” ilegales. (Énfasis suplido.) íd. Los abogados, todos, tenemos que por necesidad ser ingeniosos e imaginativos y, hasta cierto punto, un tanto clarividentes. Ahora bien, aseverar y asegurar —sin temor a equivocarse— que la Comisión Estatal de Elecciones lle-vará a cabo una campaña educativa ilegal, y basar una *877petición formal al foro judicial sobre una aseveración total-mente especulativa, realmente es ir muy lejos.
En tercer lugar, desde ahora se le imputa al Presidente de la Comisión Estatal “complicidad” con el “partido de gobierno que por medio de la Ley Habilitadora ha preten-dido monopolizar abusivamente el mercado de las ideas con saturación de anuncios pagados con fondos públicos a favor de acudir a las urnas a Votar por’ las enmiendas” Caso Núm. CE-94-588, ante; funcionario que, inclusive, fue designado al cargo que ocupa por la anterior administra-ción de gobierno. Realmente nadie tiene derecho, aun cuando dicho en forma indirecta y fina, a “manchar” la re-putación de una persona de esa forma; esto es, de manera irresponsable.
HH
Este planteamiento totalmente absurdo —y, por que no decirlo, este disparate— que sostiene el P.I.P. en su lla-mada solicitud de auxilio de jurisdicción es el que, sorpren-dentemente, la mayoría de los integrantes del Tribunal considera y acoge y al que le brinda tratamiento prioritario mediante la Resolución que hoy se emite. ¿Cómo es ello posible? ¿Por qué razón es que la Mayoría acoge y atiende una solicitud tan obviamente inmeritoria? Dicha acción, naturalmente, tiene que tener una explicación. La misma, después de todo, resulta ser sencilla.
La mayoría de los integrantes de este Tribunal aparen-temente está lista para declarar inconstitucional la Ley Habilitadora del Referéndum de 1994(2) y/o para enmendar judicialmente la misma, a su antojo, so color de que dicha legislación es defectuosa. Se enfrentan, sin embargo, a dos (2) obstáculos. No saben ni pueden precisar, en primer lu-gar, en qué momento preciso será que el tribunal de ins-*878tanda finalmente emitirá su dedsión sobre el asunto de la constitudonalidad de la referida Ley; no teniendo autori-dad el Tribunal, de ordinario, para “obligar” a dicho foro a resolver el asunto en determinado período de tiempo. Por otro lado, y en esta etapa de los procedimientos, no cabe la menor duda de que el Tribunal carece de jurisdicción para expresarse sobre, y determinar, si la mencionada Ley es o no constitucional. (3)
¿Qué hacer? La mayoría se ve “obligada”, como reza el refrán popular, a “forzar el issue”. Utilizan la inmeritoria solicitud de auxilio de jurisdicción, radicada por el P.I.P., para vencer los dos obstáculos a los que ahora se enfrentan. En otras palabras, la errónea e improcedente utilización de la referida solicitud de auxilio le permite controlar, de ma-nera precisa y absoluta, el término de tiempo que tendrá el tribunal de instancia para resolver el asunto de la consti-tucionalidad de la citada Ley Núm. 49. Como hemos visto, le conceden a dicho foro judicial el término de cinco (5) días para resolver el mismo; decisión que, una vez emitida, ob-viamente será prontamente apelada ante este Tribunal por la parte que en dicho foro judicial resulte perdidosa. Ese recurso de apelación, a su vez, le brindará jurisdicción a este Tribunal para expresarse sobre, y resolver, si la Ley Habilitadora del Referéndum de 1994 es, o no, *879constitucional. No hay duda de que la referida actuación mayoritaria, aún cuando errónea e improcedente en dere-cho, es ingeniosa e imaginativa.
En conclusión, somos del criterio que lo correcto y pro-cedente en derecho es denegar la solicitud de auxilio de jurisdicción que ante este Tribunal ha radicado el P.I.P. en el presente recurso. La radicación del mismo, dentro de los recursos de certiorari que radicaron los demandados peti-cionarios, resulta ser no sólo improcedente en derecho sino que prematura. De la Comisión embarcarse en el futuro, como especulativamente lo asegura el P.I.P. que lo hará, en una campaña ilegal, dicho partido político podrá, entonces, plantear dicho asunto ante la propia Comisión Estatal de Elecciones; ello conforme lo establecen las disposiciones pertinentes de la vigente Ley Electoral de Puerto Rico, de-cisión de la Comisión que podrá ser revisada ante el foro judicial.
hH í — I
Esta errónea y lamentable actuación del Tribunal se lleva a cabo —desafortunadamente para nuestro ordena-miento y sistema de justicia— en una situación en que este Foro obviamente tiene, por decirlo así, un “interés particular y especial”. Como es de todos conocido, la mayoría de los integrantes del Tribunal —de manera oficial y pública-mente— ha expresado su repudio a una de las propuestas contenidas en el referéndum en controversia y ha conmi-nado a todos los integrantes de la Rama Judicial para que así, igualmente, lo hagan.
El Tribunal, en el presente caso más que en cualquier otro, debe de actuar con suma cautela, corrección y pulcri-tud; cuidándose de que no se le pueda imputar prejuicio o falta de objetividad. Resulta conveniente recordar que “la justicia, después de todo, comienza por nuestra propia
*880— O-
Voto explicativo de conformidad emitido por la
Juez Asociada Señora Naveira de Rodón.
Quisiéramos dejar claramente establecido que ante este Foro en estos momentos no está planteada la posible in-constitucionalidad de la Ley Habilitadora del Referéndum sobre Enmiendas a la Constitución de Puerto Rico de 1994, Ley Núm. 49 de 2 de agosto de 1994 (16 L.P.R.A. see. 956 et seq.). Se nos ha solicitado que revisemos la corrección de una Resolución y Orden emitida por el Tribunal Superior, Sala de San Juan, mediante la cual éste determinó que el Art. 8.001 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3351, “tiene plena vigencia en lo referente al Referén-dum programado para el 6 de noviembre de 1994”. En con-secuencia ordenó “a la Comisión Estatal de Puerto Rico [CEE] a nombrar la Junta de Anuncios de forma tal que ésta pueda EVALUAR la necesidad de publicación de todo anuncio gubernamental hasta el día del Referéndum”. (En-fasis en el original.) Además, tenemos ante nuestra consi-deración una solicitud de remedio provisional de los code-mandantes Rubén Berrios Martínez, el Partido Independentista Puertorriqueño y Manuel Rodríguez Ore-llana, para que, en auxilio de nuestra jurisdicción, ordene-mos “a la C.E.E. que de inmediato cese y desista de gastar los fondos asignados por la Ley Número 49 del 2 de agosto de 1994, hasta tanto se haya resuelto definitivamente si el esquema de financiamiento dispuesto en la Ley Habilita-dora para el Referéndum del 6 de noviembre es constitucional”.
Es sobre estos dos (2) planteamientos de derecho que las partes han comparecido y argumentado.
Procesalmente los cuestionamientos constitucionales so-bre la Ley Núm. 49, supra, se encuentran pendientes de ser resueltos por el tribunal de instancia. Este Foro no tiene facultad para acoger los escritos presentados, de cer-*881tiorari o remedios provisionales, como solicitudes de injunction, sentencia declaratoria o certificación y proceder de esta forma a resolver, en primera instancia, los plantea-mientos de inconstitucionalidad que se están haciendo ante el Tribunal Superior. No tenemos jurisdicción original para entender en una acción de injunction ni en una de sentencia declaratoria, Reglas 56.5 y 59.1 de Procedi-miento Civil, 32 L.P.R.A. Ap. Ill; y una certificación, por su naturaleza, sólo procede cuando el caso se ha visto en el foro de instancia y se encuentra pendiente en un foro ape-lativo o de una jurisdicción a otra, Regla 53.1(c) de Proce-dimiento Civil, 32 L.P.R.A. Ap. III.
Ante las circunstancias previamente descritas, resulta ineludible concluir que cualquier pronunciamiento, en es-tos momentos, sobre los planteamientos de inconstitucio-nalidad de la Ley Núm. 49, supra, que se encuentran ante la consideración del tribunal de instancia, sería prematuro y a destiempo, que le haría un flaco servicio a los fines de la justicia. Después de todo, las partes aún no han tenido ni siquiera la oportunidad de elaborar sus planteamientos constitucionales ante nosotros. El curso procesal que hoy adopta el Tribunal es el apropiado.

 Compuesta la misma por el Juez Presidente Señor Andréu García y los Jue-ces Asociados Señora Naveira de Rodón y Señor Alonso Alonso.


 En cuyo referéndum la ciudadanía de este País decidirá, entre otras cosas, si procede o no, aumentar el número de los integrantes de este Tribunal.


 Ello así ya que, en esta etapa de los procedimientos, únicamente está ante la consideración del Tribunal la resolución interlocutoria emitida por el foro de instan-cia determinando que le son aplicables al referéndum en controversia las disposicio-nes del Art. 8.001 de la vigente Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3351. Esto es, no existe sentencia final del tribunal de instancia decretando la constitucio-nalidad, o inconstitucionalidad, de la Ley Núm. 49 de 2 de agosto de 1994 (16 L.P.R.A. see. 956 et seq.), que pueda haber sido objeto de un recurso de revisión, así como tampoco existe ningún pronunciamiento interlocutorio del foro de instancia a esos efectos que pueda ser revisado mediante recurso de certiorari.
Tampoco debe olvidarse que —como correctamente ha señalado la Comisión Estatal de Elecciones en una de sus comparecencias— una moción en auxilio de jurisdicción siempre es, como su nombre lo indica, un apéndice del recurso principal pendiente ante el Tribunal. Esto es, no se puede utilizar en el presente caso el sub-terfugio de una moción en auxilio de jurisdicción, radicada en los recursos de certio-rari presentados por los aquí peticionarios —en revisión de la resolución y orden, interlocutoria y específica, que emitiera el foro de instancia— para declarar incons-titucional la Ley Habilitadora del Referéndum sobre Enmiendas a la Constitución de Puerto Rico de 1994.